Case 2:19-cv-12602-GAD-APP ECF No. 32 filed 10/27/20      PageID.871   Page 1 of 15




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


AMERICAN CUSTOMER SATISFACTION
INDEX, LLC,

                Plaintiff,                          Case No. 18-cv-13319
v.                                                  Hon. Gershwin A. Drain

FORESEE RESULTS, INC.,
                Defendant.
____________________________/
CFI GROUP USA LLC,
                Plaintiff,
v.                                                  Case No. 19-cv-12602
                                                    Hon. Gershwin A. Drain
VERINT AMERICAS INC., d/b/a
ForeSee Results and successor-in-
interest to ForeSee Results, Inc.,


                Defendant.
_______________________________/
         OPINION AND ORDER GRANTING JOINT MOTION TO
     CONSOLIDATE [#53], GRANTING IN PART AND DENYING IN PART
       DEFENDANT’S MOTION TO COMPEL [#54] AND EXTENDING
                    SCHEDULING ORDER DATES

     I.      INTRODUCTION

          Presently before the Court are companion cases American Customer

Satisfaction Index, LLC v. ForeSee Results, Inc., no. 18-13319, and CFI Group
Case 2:19-cv-12602-GAD-APP ECF No. 32 filed 10/27/20        PageID.872    Page 2 of 15




USA, LLC v. Verint Americas Inc., no. 19-12602. In each case, the parties have

filed a Joint Motion to Consolidate. See American Customer Satisfaction Index,

LLC v. ForeSee Results, Inc., no. 18-13319, ECF No. 53, and CFI Group USA,

LLC v. Verint Americas Inc., no. 19-12602, ECF No. 22.

      Additionally, in both companion matters the Defendants have moved to

compel the Plaintiffs’ responses to Defendants’ requests to produce documents

from a related case. See American Customer Satisfaction Index, LLC v. ForeSee

Results, Inc., no. 18-13319, ECF No. 54 and CFI Group USA, LLC v. Verint

Americas Inc., no. 19-12602, ECF No. 25. In both cases, the Plaintiffs have

refused to produce any documents from the related case. Defendants seek their

attorney fees and costs incurred as a result of having to bring the motions to

compel. These discovery motions are fully briefed.

      A hearing on the Joint Motions to Consolidate and the Motions to Compel

was held on October 22, 2020. Upon review of the parties’ motions and the

relevant authority, the Court concludes that consolidation of these matters for

purposes of discovery is appropriate, along with a short extension to the scheduling

order dates in these matters. Additionally, the Court will grant in part and deny in

part the Defendants’ Motions to Compel Documents from a Related Litigation.




                                          2
Case 2:19-cv-12602-GAD-APP ECF No. 32 filed 10/27/20         PageID.873   Page 3 of 15




   II.      FACTUAL BACKGROUND

         The instant actions involve an economic indicator known as the “American

Customer Satisfaction Index” (ACSI), created at the University of Michigan to

measure customer satisfaction. The University obtained federal trademark

registrations for a plain text mark for “ACSI,” U.S. Reg. No. 2122772, and for a

graphic mark including the text “ACSI,” a curved line and a five-point star, U.S.

Reg. No. 2122752.

         Dr. Claus Fornell, Professor at the University’s School of Business and

creator of the ACSI methodology, began using the ACSI methodology

commercially as CFI Group USA LLC (CFI Group). In 2002, the University

granted ForeSee Results, Inc. (ForeSee), a license to use the ACSI designations. In

2008, Fornell created ACSI, LLC, and the University granted ACSI, LLC a

license, with rights to use, sublicense, and police the ACSI designations.

         Since 2010, ForeSee and CFI Group have competed for government

contracts to measure user experience with government websites. Both ForeSee and

CFI Group subsequently entered into licenses with ACSI, LLC to use the ACSI

designations. In 2013, ForeSee terminated its license to use the ACSI designations,

however CFI Group claims ForeSee has continued to use the ACSI marks in its

marketing materials.




                                           3
Case 2:19-cv-12602-GAD-APP ECF No. 32 filed 10/27/20      PageID.874      Page 4 of 15




      On October 24, 2018, ACSI, LLC filed a lawsuit against ForeSee alleging

federal trademark infringement, common law trademark infringement, federal

unfair competition and common law unfair competition stemming from ForeSee’s

purported continuing use of the ACSI designations.1 See American Customer

Satisfaction Index, LLC v. ForeSee Results, Inc., no. 18-13319. On December 7,

2018, Verint Americas, Inc. (Verint) purchased ForeSee. On September 5, 2019,

CFI Group filed suit against Verint alleging Verint’s predecessor, ForeSee, has

engaged in federal and common law unfair competition and tortious interference

with a business expectancy in relation to its continued use of the ACSI

designations. See CFI Group USA, LLC v. Verint Americas Inc., No. 19-cv-12602.

This latter action was reassigned to the undersigned as a companion case to

American Customer Satisfaction, LLC v. ForeSee Results, Inc., No. 18-13319, on

August 5, 2020.

      Prior to the filing of these companion matters involving the ACSI marks,

ACSI, LLC filed suit against Genesys Telecommunications Laboratories, Inc. in

August of 2017. See American Customer Satisfaction, LLC v. Genesys Telecomms.

Labs. Inc., no. 17-cv-12554. The Genesys litigation involves the same ACSI

marks and asserts federal unfair competition, common law unfair competition, and

common law trademark infringement. The University substituted into the Genesys

1
 The Court dismissed ACSI, LLC’s federal trademark infringement claim on July
25, 2019.
                                         4
Case 2:19-cv-12602-GAD-APP ECF No. 32 filed 10/27/20       PageID.875      Page 5 of 15




litigation in order to bring a federal trademark infringement claim. Genesys

brought a third-party claim against CFI Group, alleging CFI Group had approved

of Genesys’ alleged improper uses of the ACSI marks.

      On January 14, 2020, Verint served its First Request for Production upon

CFI Group seeking, among other things, documents from the Genesys litigation.

The original request sought:

      Request No. 56: All documents and things related to American
      Customer Satisfaction Index, LLC v. Genesys Telecomms. Labs. Inc.,
      No. 17-cv-12554 (E.D. Mich.), including, but not limited to, all
      documents produced or served by any party, and all pleadings, hearing
      transcripts, discovery requests and responses, deposition transcripts,
      and expert reports.

ECF No. 25, PageID.742. CFI objected arguing this request was “harassing and

unduly burdensome” because it fails to particularly describe the information sought

and how it relates to the parties’ claims and defenses, and seeks publicly available

information or information subject to a protective order. Id., PageID.755-56. CFI

refused to produce any documents responsive to this request. Id. at 756.

      After several discussions over the matter, ForeSee ultimately narrowed its

request in an April 23, 2020 letter to the following:

      1. All Interrogatory responses served by CFI Group, including any
         associated exhibits and any referenced documents necessary to
         understand said responses;
      2. All Request for Admission responses served by CFI Group;
      3. All non-confidential portions of Interrogatory responses served by
         ACSI, LLC and the Regents of the University of Michigan;


                                          5
Case 2:19-cv-12602-GAD-APP ECF No. 32 filed 10/27/20          PageID.876    Page 6 of 15




          4. All non-confidential portions of Request for Admission responses
             served by ACSI, LC and the Regents of the University of
             Michigan;
          5. All deposition transcripts, including associated exhibits, of CFI
             Group witnesses;
          6. All non-confidential portions of deposition transcripts, including
             all associated exhibits, of ACSI, LLC and the Regents of the
             University of Michigan witnesses;
          7. CFI Group’s expert reports produced in the litigation, including all
             associated exhibits;
          8. Non-confidential portions of expert reports produced by ACSI,
             LLC and the Regents of the University of Michigan in the
             litigation, including all associated exhibits;
          9. Copies of any non-publicly available hearing transcripts, if any;
             and
          10. Copies of any sealed briefing filed by CFI Group, or that will be
             filed by CFI Group.

   Id., PageID.781.

          ForeSee similarly sought documents from the Genesys litigation in its First

Set of Requests to Produce, served on ACSI, LLC on May 6, 2020, which sought

the same categories of documents that ForeSee requested in its April 23, 2020

letter:

          Request No. 57: Documents and things related to Amercian Customer
          Satisfaction Index, LLC v. Genesys Telecomms. Labs., Inc., No. 17-
          cv-12554 (E.D. Mich.), including, but not limited to:

          (a) All Interrogatory responses served by ACSI, LLC, including any
              associated exhibits and any referenced documents necessary to
              understand said responses;
          (b) All Request for Admission responses served by ACSI, LLC;
          (c) All non-confidential portions of Interrogatory responses served
              by CFI Group and the Regents of the University of Michigan;



                                             6
Case 2:19-cv-12602-GAD-APP ECF No. 32 filed 10/27/20      PageID.877    Page 7 of 15




      (d) All non-confidential portions of Request for Admission responses
          served by CFI Group and the Regents of the University of
          Michigan;
      (e) All deposition transcripts, including associated exhibits, of ACSI,
          LLC, witnesses;
      (f) All non-confidential portions of deposition transcripts, including
          all associated exhibits, of CFI Group and the Regents of the
          University of Michigan witnesses;
      (g) ACSI’s expert reports produced in the litigation, including all
          associated exhibits;
      (h) Non-confidential portions of expert reports produced by CFI
          Group and the Regents of the University of Michigan in the
          litigation, including all associated exhibits;
      (i) Copies of any non-publicly available hearing transcripts, if any;
          and
      (j) Copies of any sealed briefing filed by ACSI, LLC, or that will be
          filed by ASCI, LLC.

Id., PageID.812. ACSI, LLC objected to ForeSee’s request. However, ACSI

indicated that it would “consider a request that is reasonably limited in scope and

related to the claims and defenses in this case.” Id.

   III.   LAW & ANALYSIS

          A. Joint Motion to Consolidate

      The parties filed a Joint Motion to Consolidate for discovery purposes in

each of the companion cases presently before this Court: American Customer

Satisfaction, LLC v. ForeSee Results, Inc., No. 18-13319 and CFI Group USA,

LLC v. Verint Americas Inc., No. 19-cv-12602. The parties argue these matters

should be consolidated for discovery purposes because both matters involve

common issues and witnesses. The parties further request an extension to the


                                           7
Case 2:19-cv-12602-GAD-APP ECF No. 32 filed 10/27/20         PageID.878      Page 8 of 15




discovery cutoff date with discovery due no later than December 18, 2020, the

parties participating in facilitation in January of 2021 and an expert discovery

cutoff date on May 5, 2021.

      Rule 42(a) of the Federal Rules of Civil Procedure provides that:

      When actions involving a common question of law or fact are pending
      before the court, it may order a joint hearing or trial of any or all of
      the matters at issue in the actions; it may make such orders concerning
      proceedings therein as may tend to avoid unnecessary delay and cost.

Fed. R. Civ. P. 42(a). The Court in its discretion may consolidate pre-trial

components of the case as a matter of convenience and economy in the

administration of justice, but it does not have to put cases together and make it a

single case or change the rights of parties to separate actions. Johnson v.

Manhattan Ry. Co., 289 U.S. 479, 496-97 (1933).

      Here, both cases raise allegations of unfair competition and misuse of U.S.

Reg. No. 2122772, a plain text mark for “ACSI” and U.S. Reg. No. 2122752, a

graphic mark including the text “ACSI,” a curved line and a five-point star. CFI

Group is a sublicensee of ACSI, LLC. Several witnesses are expected to offer

testimony that is relevant in both pending matters. As such, consolidation will

avoid duplication of efforts and will save time and costs for the parties.

      The parties seek additional time to conduct discovery which has been

impacted by the Covid-19 pandemic. The parties believe they can complete



                                          8
Case 2:19-cv-12602-GAD-APP ECF No. 32 filed 10/27/20           PageID.879    Page 9 of 15




discovery by December of this year. Accordingly, the following dates shall govern

in this matter:

      Fact Discovery Cutoff:                  December 18, 2020

      Facilitation:                           On or before January of 2021

      Opening Expert Reports Due:             February 19, 2021

      Responsive Expert Reports Due:          March 22, 2021

      Reply expert report, if any, due:       April 5, 2021

      Expert deposition period:               Opens April 6, 2021

      Expert Discovery Cutoff:                May 5, 2021

      Dispositive Motion Cutoff:              May 27, 2021

      Joint Final Pretrial Order due:         August 24, 2021

      Joint Final Pretrial Conference:        August 31, 2021 at 2:00 p.m.

      Motions in Limine deadline:             August 2, 2021

      Settlement Conference:                  August of 2021

      Trial:                                  September 14, 2021 at 9:00 a.m. (ACSI,
                                              LLC v. ForeSee, No. 18-13319)

                                              September 21, 2021 at 9:00 a.m. (CFI
                                              Group USA LLC v. Verint Americas
                                              Inc., No. 19-12602)




                                          9
Case 2:19-cv-12602-GAD-APP ECF No. 32 filed 10/27/20          PageID.880    Page 10 of 15




           B. Motion to Compel Production of Documents from Genesys
              Litigation
       ForeSee argues these companion cases and the Genesys litigation involve the

 same ACSI designations, the same parties claiming rights in those designations, the

 same trademark infringement and/or unfair competition issues, such as likelihood

 of confusion, strength of the marks, use of the marks in commerce, relevant

 customers, instances of actual confusion and efforts to enforce. The Genesys

 litigation and the companion cases before this Court also share many of the same

 witnesses, and many of the same factual inquiries to be made of these witnesses.

 ForeSee argues ACSI, LLC and CFI Group should be ordered to produce the

 Genesys litigation documents in order to ensure consistent positions are taken

 across all litigations and to avoid the inefficiencies of duplicate discovery.

       Federal Rule of Civil Procedure 26(b) allows “discovery regarding any

 matter, not privileged, that is relevant to the claim or defense of any party.” Fed.

 R. Civ. P. 26(b). Relevant information need not be admissible at the trial if the

 discovery appears reasonably calculated to lead to the discovery of admissible

 evidence. Id. Under Fed. R. Civ. P. 34, any party may serve on any other party a

 request to produce documents which “are in the possession, custody or control of

 the party upon whom the request is served.” Fed. R. Civ. P. 34.

       “Discovery of other lawsuits is not a subject that is amenable to a per se

 rule.” Kormos v. Sportsstuff, Inc., No. 06-CV-15391, 2007 U.S. Dist. LEXIS

                                           10
Case 2:19-cv-12602-GAD-APP ECF No. 32 filed 10/27/20         PageID.881    Page 11 of 15




 64905, (E.D. Mich. Sep. 4, 2007) (quoting Thornton v. State Farm Mutual Auto

 Ins. Co., No. 1:06-cv-00018, 2006 U.S. Dist. LEXIS 87845, * 5 (N.D. Ohio

 2006)). In order to determine whether documents in one suit “are reasonably

 calculated to lead to admissible evidence in another suit . . . depends on the nature

 of the claims, the time when the critical events in each case took place, and the

 precise involvement of the parties.” Payne v. Howard, 75 F.R.D. 465, 469 (D.D.C.

 1977).

       ACSI, LLC and CFI Group argue the Genesys litigation and the companion

 cases presently before this Court are not substantially similar, thus ForeSee is not

 entitled to the requested discovery. ACSI, LLC and CFI Group maintain the

 lawsuits do not involve the same parties as argued by ForeSee.

       ACSI, LLC also argues that the issues in the Genesys litigation concern

 Genesys’ unlawful use of the ACSI marks. Thus, documents concerning Genesys’

 use of the ACSI marks will have no bearing on the companion cases pending

 before this Court. For example, ACSI LLC’s experts in the Genesys litigation

 were hired to opine on consumer perceptions of the use of the ACSI marks by

 Genesys and Genesys’ actual profits. As such, ASCI, LLC and CFI Group argue

 the Defendants have failed to establish how expert testimony concerning Genesys’

 use of the marks is relevant to the present litigation. Finally, ACSI, LLC asserts




                                           11
Case 2:19-cv-12602-GAD-APP ECF No. 32 filed 10/27/20        PageID.882    Page 12 of 15




 that ForeSee has ample opportunity to obtain relevant information through

 traditional discovery requests.

       Here, ACSI, LLC’s and CFI Group’s suggestion that there must be

 “substantial similarity” to warrant production of documents from related litigation

 is without merit. The key to a party’s right to discovery hinges, as always, on

 whether the requested discovery is relevant, proportional to the needs of the case

 and non-privileged. Fed. R. Civ. P. 26(b). All of the cases involve the same

 relevant parties who claim rights in the same ACSI marks, specifically ACSI, LLC,

 CFI Group and the University assert Genesys, ForeSee and Verint have engaged in

 unfair competition and trademark infringement. As such, some of the requested

 discovery from the Genesys litigation is relevant to some of the issues in the

 companion matters before the Court.

       Specifically, evidence directed to issues surrounding the alleged strength and

 validity of the ACSI designations, the relationships and licensing agreements

 among the parties and third-party uses of the ACSI designations from the Genesys

 litigation is also relevant to the issues in these companion matters. Accordingly,

 the Court finds that the following requests are appropriate under Rule 26(b) of the

 Federal Rules of Civil Procedure:

       Request: Documents and things related to American Customer
       Satisfaction Index, LLC v. Genesys Telecomms. Labs., Inc., No. 17-
       cv-12554 (E.D. Mich.), including, but not limited to:


                                          12
Case 2:19-cv-12602-GAD-APP ECF No. 32 filed 10/27/20      PageID.883    Page 13 of 15




               All Interrogatory responses served by ACSI, LLC and CFI
                Group relating to (1) the strength and validity of the ACSI
                Designations, (2) the relationships between the relevant
                parties, (3) the contracts and licensing agreements between
                the parties and (4) third party uses of the ACSI
                designations, including any associated exhibits and any
                referenced documents necessary to understand said
                responses;
               All Request for Admission responses served by ACSI,
                LLC and CFI Group relating to (1) the strength and validity
                of the ACSI Designations, (2) the relationships between the
                relevant parties, (3) the contracts and licensing agreements
                between the parties and (4) third party uses of the ACSI
                designations;
               All non-confidential portions of Interrogatory responses
                served by ACSI, LLC, CFI Group and the Regents of the
                University of Michigan relating to (1) the strength and
                validity of the ACSI Designations, (2) the relationships
                between the relevant parties, (3) the contracts and licensing
                agreements between the parties and (4) third party uses of
                the ACSI designations;
               All non-confidential portions of Request for Admission
                responses served by ACSI, LLC, CFI Group and the
                Regents of the University of Michigan relating to (1) the
                strength and validity of the ACSI Designations, (2) the
                relationships between the relevant parties, (3) the contracts
                and licensing agreements between the parties and (4) third
                party uses of the ACSI designations;
               Portions of ACSI LLC’s and CFI Group’s expert reports
                produced in the litigation, including all associated exhibits,
                relating to (1) the strength and validity of the ACSI
                Designations, (2) the relationships between the relevant
                parties, (3) the contracts and licensing agreements between
                the parties and (4) third party uses of the ACSI
                designations ;
               Non-confidential portions of expert reports produced by
                ACSI, LLC, CFI Group and the Regents of the University
                of Michigan in the litigation, including all associated
                exhibits, relating to (1) the strength and validity of the

                                         13
Case 2:19-cv-12602-GAD-APP ECF No. 32 filed 10/27/20       PageID.884    Page 14 of 15




                 ACSI Designations, (2) the relationships between the
                 relevant parties, (3) the contracts and licensing agreements
                 between the parties and (4) third party uses of the ACSI
                 designations;
                Copies of any sealed briefing filed by ACSI, LLC or CFI
                 Group, or that will be filed by ASCI, LLC or CFI Group
                 relating to (1) the strength and validity of the ACSI
                 Designations, (2) the relationships between the relevant
                 parties, (3) the contracts and licensing agreements between
                 the parties and (4) third party uses of the ACSI
                 designations.

       The Court further finds that combing through the deposition and hearing

 transcripts to extract and produce relevant portions concerning the strength and

 validity of the ACSI Designations, the relationships between the relevant parties,

 the contracts and licensing agreements between the parties and third party uses of

 the ACSI designations would be unduly burdensome and not proportional to the

 needs of the case. Defendants can notice the depositions of these witnesses and

 inquire about the Genesys litigation discovery responses that the Court has now

 ordered ACSI, LLC and CFI Group to produce. Therefore, the Court will not order

 ACSI, LLC and CFI Group to produce any deposition or hearing transcripts from

 the Genesys litigation. Finally, because the Court declines to wholly grant the

 Defendants’ requested relief, an award of attorney fees and costs is not warranted.

 See Fed. R. Civ. P. 37(a)(5).

    IV.   CONCLUSION




                                          14
Case 2:19-cv-12602-GAD-APP ECF No. 32 filed 10/27/20     PageID.885    Page 15 of 15




       Accordingly, for the reasons articulated above, the parties’ Joint Motion to

 Consolidate [ECF No. 53] is GRANTED.

       Defendants’ Motions to Compel Production of Certain Documents from a

 Related Litigation [ECF No. 54] is GRANTED IN PART AND DENIED IN

 PART.

       SO ORDERED.

 Dated: October 27, 2020                           /s/Gershwin A. Drain
                                                   GERSHWIN A. DRAIN
                                                   United States District Judge




                           CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
              October 27, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                    Deputy Clerk




                                        15
